Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 Allowable Subject Matter
	Claims 11-17 and Claims 19-21 are allowed in view of amendment of claim 11 and applicant’s argument on 10/21/2021.
Terminal Disclaimer
	TDs over 10,907,685 and 10,536,048 are filed on 10/21/2021 and approved on 10/22/2021.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   Closest prior art is Larson (US 2010/0054982).
 Larsson discloses a manufacturing of components such as sintered bearing by preparing a powder having tin (i.e. instant claimed low melting point metal powder) and copper diffusion-bonded to the particles of an iron or iron based powder (Claim 1), hence a partially diffusion-alloy powder having a Fe-Cu alloy formed at a part where the copper powder is diffused in the iron powder as required by instant claim 11 amendment is expected. Then compacting the partially diffusion-alloy powder at a pressure of 200-600 MPa thereby forming a powder compact. Hence, instant claimed molding step is expected. (Claim 7) Then sintering the powder compact at 800-830 °C (paragraph [0038]), hence meeting instant amended sintering temperature <=900 °C. Graphite is used as solid lubricant powder before compacting. (Claim 8)
However, Larsson does not disclose “wherein the sintered bearing has a radial crushing strength greater than or equal to 300MPa, and wherein the sintered bearing has a surface layer region with an area ratio having a porosity of from 5 to 20% and wherein the copper powder that is partially diffused in the iron powder is free from an alloying element” for the following reasons:
First, Larsson’s Larsson discloses that a Cu-Sn alloy powder (1.e., bronze powder) is diffusion-bonded to iron powder. (See paragraphs [0033] and [0034] and claim 1 of Larsson). Thus, when the bronze powder, which contains tin as an alloying element, is diffusion-bonded to the iron powder, the bronze powder, including its surface, melts very little during sintering at the sintering temperature of 800 to 830 °C. (See paragraph [0038] of Larsson). This is apparent from the disclosure in Larsson that the liquid phase forming temperature of bronze is about 855 °C, while the sintering temperature is 800 to 830 °C, which is lower than the liquid phase forming temperature. (See paragraph [0038] of Larsson). Therefore, in Larsson, liquid phase sintering barely occurs, and the sintering is mainly performed by solid phase sintering. Therefore, it is not reasonable to predict the radial crushing strength as required by instant claim 11 because Cn-Sn alloy powder of Larsson is not the copper powder free from an alloying element as required by amendment of claim 1.
 	Second, the fact Larsson requires 5-10% Sn in Cu-Sn alloy powder does not motivate one skill in the art to reduce Sn to 0% so as to make Cu-Sn alloy powder free from an alloying element as required by instant claim 11.
No prior art can be found to disclose instant claimed where which leads sintered bearing possessing a radial crushing strength >=300 Mpa and a surface layer region with an area ratio having a porosity of 5-20%.
Hence, instant claims 11-17 and 19-21 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNY R WU/Primary Examiner, Art Unit 1733